Citation Nr: 9931255	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  93-10 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for residuals of a scalp 
laceration, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1969. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Nashville, Tennessee, (hereinafter RO).  The action 
requested in the October 1998 remand as to the issue on the 
title page has been accomplished, and this case is now ready 
for appellate review on that issue.  
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The service-connected scalp laceration is manifested by 
tenderness but the laceration is not shown to be adherent, 
ulcerating, elevated, disfiguring or productive of any 
limitation of functioning.  

3.  Residuals of the service-connected scalp laceration do 
not include exudation or itching, extensive lesions, or 
marked disfigurement.  
 

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a scalp laceration are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 
4.118, Diagnostic Codes (DC) 7800-7819 (1999).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the veteran's appeal.
 
In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Scars that are superficial, tender and painful on objective 
demonstration warrant a 10 percent disability rating.  
38 C.F.R. § 4.118, DC 7804.  This is the highest rating 
assignable under DC 7804.  In pertinent part, the diagnostic 
codes for rating skin disorders provide for a rating in 
excess of 10 percent when there is "severe" disfiguring 
scarring of the head (DC 7800) or where there is constant 
exudation or itching, extensive lesions, or marked 
disfigurement (DC 7806).  Under DC 7800 a 10 percent rating 
is assigned where scarring is moderately disfiguring.  
Superficial scars also warrant a 10 percent rating where 
poorly nourished with repeated ulceration, or where there is 
limitation of function of the part affected.  DC 7803, 7805.

With the above legal criteria in mind, the pertinent evidence 
will be briefly summarized.  The veteran sustained a 
laceration to the scalp after being struck by another person 
in December 1968.  The wound was sutured but did not include 
any artery or nerve involvement, and no residuals associated 
with the wound were demonstrated or described when the 
sutures were removed or upon the September 1969 separation 
examination.  After service, the first VA examination of 
record completed in December 1991 showed no palpable or 
visible scars on the scalp.

Service connection for a scalp laceration was granted by a 
March 1992 rating decision.  A noncompensable rating was 
assigned.  This rating was continued until April 1998, at 
which time the RO promulgated a rating decision which 
increased the rating to 10 percent disabling under DC 7804 on 
the basis of an objective demonstration of tenderness.  Such 
action followed a March 1998 VA examination which indicated 
the laceration of the scalp involved tenderness.  This 
examination did not indicate the scalp lacerations included 
scarring that was adherent, ulcerating, elevated, disfiguring 
or productive of any limitation of functioning.  The scalp 
lacerations were not even visible through the veteran's hair.  
Examinations of the skin conducted in September 1998 and 
February 1999 did not reflect any findings or complaints with 
regard to the scarring of the scalp.

Applying the pertinent legal criteria to the facts summarized 
above, the most probative evidence to consider is that 
contained in the reports from the most recent VA 
examinations.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Board also notes, however, that all pertinent evidence 
for the appeal period has been considered.  Accordingly, as 
the March 1998 VA examination did not even show the scalp 
laceration to be visible, much less "moderately" or 
"severely" disfiguring, a rating under DC 7800 is not 
warranted.  Moreover, as the March 1998, September 1998 and 
February 1999 VA examinations discussed above did not show 
exudation, itching, or extensive lesions associated with the 
scalp laceration, a rating under DC 7806 is also not 
warranted.  It has also not been demonstrated that there is 
any limitation of functioning associated with the scalp 
laceration or any other residuals of this condition so as to 
warrant a rating in excess of 10 percent under any 
potentially applicable diagnostic code codified at 
38 C.F.R. § 4.118, DC 7800-7819.  

Weighed against the objective "negative" clinical evidence 
discussed above is the "positive" evidence represented by 
the veteran's sworn testimony presented at his June 1992 
hearing and written contentions of record asserting that the 
residuals of the scalp laceration should include such 
symptomatology as "blackout spells," headaches and blurred 
vision.  It is emphasized, however, that only dermatologic 
disability attributed to the residual scarring from the in-
service blow to the head may be considered in adjudicating 
the claim on appeal.  In this regard, no specific contentions 
with regard to dermatologic problems associated with the 
scalp laceration have been presented.  

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected scalp lacerations is demonstrated, nor is there any 
other evidence that this condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).

As the "negative" evidence, principally the reports from 
the March 1998 VA examination report discussed above, 
outweighs the "positive" evidence, the claim for an 
increased rating for residuals of a scalp laceration must be 
denied.  
 

ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a scalp laceration is denied. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

